  Case 1:19-mj-00193-ST Document 1 Filed 03/01/19 Page 1 of 5 PageID #: 1




TJS: FJN
F. #2018R01945


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           X


IN THE MATTER OF AN APPLICATION                       AFFIDAVIT IN SUPPORT
FOR A SEARCH WARRANT FOR                              OF AN APPLICATION FOR
                                                      A SEARCH WARRANT
THE PERSON KNOWN AND
DESCRIBED AS JUSTIN CROOK                            (Fed. R. Crim. P. 41; T. 18,
                                                     U.S.C., §§ 922(g)(1))
                                            X


                                                      No.    19-MJ-193


EASTERN DISTRICT OF NEW YORK,SS:

              Natalie Diaz, being duly sworn, deposes and states that she is a Special Agent

with the Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF"), duly appointed

according to law and acting as such.

              Upon information and belief, there is probable cause to believe that evidence of

violations of Title 18, United States Code, Section 922(g)(1)—specifically, that, on or about

September 25,2018:

             • Justin Crook ("Crook"), date of birth March 9, 1989, did knowingly and
               intentionally possess a firearm after having been previously convicted in a
               court ofa crime punishable by a term ofimprisonment exceeding one year

will be obtained by the taking, and preserving as evidence, of a buccal swab sample or blood

sample of Crook.'


       •      Some ofthe courts that have addressed the issue have found that obtaining DNA
via saliva is subject to the protections ofthe Fourth Amendment. See United States v. Nicolosi.
885 F. Supp. 50, 51-56 (E.D.N.Y. 1995)(Glasser, J.); In re Shabazz. 200 F. Supp. 2d 578,
581-85 (D.S.C. 2002). But s^ United States v. Owens. 2006 WL 3725547, at *6-17
(W.D.N.Y. Dec. 15, 2006)(finding probable cause not necessary for a saliva sample for DNA
       Case 1:19-mj-00193-ST Document 1 Filed 03/01/19 Page 2 of 5 PageID #: 2


-♦


                      The source for your deponent's information and the grounds for her belief are

      as follows:^

                     1.     I am a Special Agent with the ATF and have been involved in the

     investigation of numerous cases involving firearms offenses. I am familiar with the facts and

     circumstances set forth below from my participation in the investigation; my review of the

     investigative file, including the defendant's criminal history record; and from reports of other

     law enforcement officers involved in the investigation.

                     2.     On or about September 25, 2018, at approximately 10:45 p.m., two

     NYPD officers were conducting a routine patrol in Brooklyn, New York in an unmarked

     police vehicle. The officers parked the unmarked vehicle in front of 585 Blake Avenue and

     observed an individual, later identified as Nicholas Rodriguez, sitting in front of the

     apartment complex at 585 Blake Avenue.

                     3.     The officers then saw a second individual, later identified as Crook,

     exit 585 Blake Avenue and approach Rodriguez. The officers thereafter observed Crook

     hand Rodriguez, a small black bag and a firearm, which Rodriguez placed into his front

     pocket and rear back pocket, respectively.

                     4.     The officers then exited the vehicle, stopped Rodriguez, and placed him

     under arrest. Pursuant to a search incident to arrest, the officers recovered a .22-caliber

     Rohm Magnum (Derringer) pistol and ammunition from Rodriguez.


     from an inmate); In re Vickers. 38 F. Supp. 2d 159,165-68. (D.N.H. 1998) (permitting saliva
     sample by grand jury subpoena).

            2        Because the purpose of this affidavit is to set forth only those facts necessary to
     establish probable cause to search, I have not set forth all of the facts and circumstances
     relevant to this investigation.
  Case 1:19-mj-00193-ST Document 1 Filed 03/01/19 Page 3 of 5 PageID #: 3




              5.     Following the arrest, the officers conducted a sweep ofthe public areas

of585 Blake Avenue to find Crook, but the officers were unsuccessful in locating Crook that

night.

              6.     The officers subsequently obtained video surveillance from 585 Blake

Avenue ofthe firearm exchange between Rodriguez and Crook. The video surveillance

shows an individual matching Crook's description exit the front entrance of585 Blake

Avenue and approach Rodriguez. The video surveillance further shows the individual

matching Crook's description hand Rodriguez a small black bag and an object, the

appearance of which is consistent with a firearm.

              7.     On or about November 4,2018,NYPD officers encountered Crook in

the vicinity of585 Blake Avenue. The officers placed Crook under arrest on New York state

charges for his role in the firearms transaction that took place or about September 25,2018.

              8.     On or about November 13, 2018, Crook was charged in the Eastern

District ofNew York v^th being a felon in possession ofa firearm, in violation of 18 U.S.C.

§ 922(g).

              9.     In connection with the investigation, law enforcement agents collected

swabs of DNA evidence from the .22 caliber Rohm Magnum (Derringer) pistol (hereinafter

the "Firearm")that was recovered from Rodriguez or about September 25,2018. I know from

my training and experience, as well as my conversations with other law enforcement officials,

that DNA can be recovered from objects such as a firearm. The DNA evidence collected by

law enforcement can be tested by law enforcement for the presence ofDNA.

              10.    In this case, the Office of the Chief Medical Examiner compared DNA

recovered from the Firearm to DNA recovered from a cigarette butt that Crook abandoned at
  Case 1:19-mj-00193-ST Document 1 Filed 03/01/19 Page 4 of 5 PageID #: 4




the NYPD precinct where he was taken on the day of his arrest. The Office of the Chief

Medical Examiner concluded that the DNA recovered from the cigarette butt matches the DNA

recovered fi*om the Firearm. The Office of the County Medical Examiner has informed me

that further analysis can be performed upon submission ofa direct sample Jfrom Crook.

              11.    Based on the facts set forth herein, there is a substantial likelihood that

the DNA of Crook will be found on the recovered Firearm.

              12.    The government wishes to compare the DNA from the Firearm with a

DNA sample obtained directly from Crook (e.g.. a buccal swab).

              13.    Based on the above information, there is probable cause to believe that

Crook is a contributor to DNA evidence found on the Firearm. Therefore, there is probable

cause to believe that a buccal swab or sample of blood would constitute evidence of Crook's

commission ofthe charged crimes.

              WHEREFORE, your deponent requests that a search warrant be issued

authorizing ATF Special Agents, New York City Police Department officers. United States

Marshals and other appropriate law enforcement and support personnel to seize and obtain

from Crook a buccal swab sample or sample of blood.            An appropriately trained law

enforcement officer, or an appropriately trained designee, will perform the cheek swabbing.

The DNA samples sought herein will be collected by buccal swabbing. This method involves

taking a sterile swab (similar to a Q-Tip)and gently scrubbing the inside right cheek,then the

inside left cheek, for approximately five to ten seconds. Two samples are requested in the

event that one of the samples becomes contaminated or otherwise cannot be tested.          The

samples seized will be subsequently submitted to a forensic laboratory for examination and

will be subject to examination,testing and analysis. A blood sample will only be sought in the
  Case 1:19-mj-00193-ST Document 1 Filed 03/01/19 Page 5 of 5 PageID #: 5




event that Crook refuses to submit to a buccal cheek swab. In the event that a blood sample is

taken, a licensed doctor or nurse or other qualified medical practitioner will take the sample.




                                             Natalie Diaz
                                            Natalrt
                                            Special Agent
                                            Bureau of Alcohol,Tobacco, Firearms and
                                            Explosives

Sworn to before me this
1st day of March,2019
                  /s/ SLT
THE HONORABLE STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
